     Case 2:18-cr-00240-MMB Document 51 Filed 04/14/20 Page 1 of 12




                     UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,               )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )     Case No. 2:18-cr-240-MMB-2
                                        )
BRIDGETTE GREEN,                        )
                                        )
      Defendant.                        )

       MOTION FOR REDUCTION OF SENTENCE PURSUANT
                  TO 18 U.S.C. § 3582(c)(1)(A)

      Bridgette Green (“Green”), by and through the undersigned counsel,

respectfully submits this Motion for Reduction of Sentence Pursuant to 18

U.S.C. § 3582(c)(1)(A). In support thereof, Green offers the following:

                             I. INTRODUCTION

      On August 8, 2019, Green was sentenced to a term of 24 months and

one day imprisonment for Conspiracy, in violation of 18 U.S.C. § 371; Bank

Fraud, in violation of 18 U.S.C. §§ 1344 and 2; Aggravated Identity Theft, in

violation of 18 U.S.C. §§ 1028(a)(1) and 2; and Money Laundering, in

violation of 18 U.S.C. §§ 1956(a)(1)(B)(i) and 2. Green’s current projected

release date is May 23, 2021.

      In December 2018, Congress enacted the First Step Act (“FSA”) which

modified Title 18 of the United States Code Section 3582(c)(1) to allow a

defendant to bring a motion for modification of sentence where

“extraordinary and compelling reasons warrant such as reduction[.]”
    Case 2:18-cr-00240-MMB Document 51 Filed 04/14/20 Page 2 of 12




      Green previously sought a Compassionate Release/Reduction in

Sentence pursuant to Bureau of Prisons (“BOP”) Program Statement 5050.50

based on Green’s debilitating medical condition. The Warden at FMC

Carswell denied Green’s request, and Green has been pursuing her

administrative remedies. However, due to the recent outbreak of the novel

COVID-19 virus and present conditions under which Green is housed, Green

respectfully requests the Court’s immediate intervention in granting Green a

Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A).

                           II. APPLICABLE LAW

The First Step Act of 2018 modified 18 U.S.C. § 3582(c) to read as follows:

      (c) Modification of an Imposed Term of Imprisonment.–The court may
      not modify a term of imprisonment once it has been imposed except
      that––

             (A) the court, upon motion of the Director of the Bureau of
             Prisons, or upon motion of the defendant after the defendant has
             fully exhausted all administrative rights to appeal a failure of
             the Bureau of Prisons to bring a motion on the defendant’s behalf
             or the lapse of 30 days from the receipt of such a request by the
             warden of the defendant’s facility, whichever is earlier, may
             reduce the term of imprisonment (and may impose a term of
             probation or supervised release with or without conditions that
             does not exceed the unserved portion of the original term of
             imprisonment), after considering the factors set forth in section
             3553(a) to the extent that they are applicable, if it find that––

                   (i) extraordinary and compelling reasons warrant such a
                   reduction; or

                   (ii) the defendant is at least 70 years of age, has served at
                   least 30 years in prison, pursuant to a sentence imposed
                   under section 3559(c), for the offense or offenses for which
                   the defendant is currently imprisoned, and a
                   determination has been made by the Director of the



                                       2
    Case 2:18-cr-00240-MMB Document 51 Filed 04/14/20 Page 3 of 12




                   Bureau of Prisons that the defendant is not a danger to
                   the safety of any other person or the community, as
                   provided under section 3142(g);

                          and that such a reduction is consistent with
                          applicable policy statements issued by the
                          Sentencing Commission;

18 U.S.C. § 3582(c)(1)(A) (emphasis added).

      As many district courts have noted post-Fair Sentencing Act,

“Congress has not specified the circumstances that qualify as ‘extraordinary

and compelling reasons’ except to state that a reduction pursuant to this

provision must be ‘consistent with applicable policy statements issued by the

Sentencing Commission.” United States v. Bucci, No. CR 04-10194-WGY,

2019 WL 5075964, at *1 (D. Mass. Sept. 16, 2019). The applicable policy

statement of the Sentencing Commission can be found at U.S.S.G. § 1B1.13,

which its commentary states:

      1. Extraordinary and Compelling Reasons.–Provided the defendant
      meets the requirements of subdivision (2) [not a danger to society],
      extraordinary and compelling reasons exist under any of the
      circumstances set forth below:

             (A) Medical Condition of the Defendant.–

                   (i) The defendant is suffering from a terminal illness (i.e.,
                   a serious and advanced illness with an end of life
                   trajectory). A specific prognosis of life expectancy (i.e., a
                   probability of death within a specific time period) is not
                   required. Examples include metastatic solid-tumor
                   cancer, amyotrophic lateral sclerosis (ALS), end-stage
                   organ disease, and advanced dementia.

                   (ii) The defendant is––




                                       3
    Case 2:18-cr-00240-MMB Document 51 Filed 04/14/20 Page 4 of 12




                           (I) suffering from a serious physical or medical
                           condition,

                           (II) suffering from a serious functional or cognitive
                           impairment, or

                           (III) experiencing deteriorating physical or mental
                           health because of the aging process,

                     that substantially diminishes the ability of the defendant
                     to provide self-care within the environment of a
                     correctional facility and from which he or she is not
                     expected to recover.

            (B) Age of the Defendant.–The defendant (i) is at least 65 years
            old; (ii) is experiencing serious deterioration in physical or
            mental health because of the aging process; and (iii) has served
            at least 10 years or 75 percent of his or her term of
            imprisonment, whichever is less.

            (c) Family Circumstances.–

                     (i) The death or incapacitation of a caregiver of the
                     defendant’s minor child or minor children.

                     (ii) The incapacitation of the defendant’s spouse or
                     registered partner when the defendant would be the only
                     available caregiver for the spouse or registered partner.

            (D) Other Reasons.–As determined by the Director of the Bureau
            of Prisons, there exists in the defendant’s case an extraordinary
            and compelling reason other than, or in combination with, the
            reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13.

      Since the enactment of the First Step Act, district courts across the

country have found and given various meanings to the term “extraordinary

and compelling.” See, e.g., United States v. Ebbers, No. S402CR11443VEC,

2020 WL 91399 (S.D.N.Y. Jan. 8, 2020) (“The rapid decline [in health]




                                        4
    Case 2:18-cr-00240-MMB Document 51 Filed 04/14/20 Page 5 of 12




coupled with Ebbers’s age present ‘extraordinary and compelling reasons”);

United States v. Urkevich, No. 8:03CR37, 2019 WL 6037391 (D. Neb. Nov. 14,

2019) (concluding that the stacking provision of 18 § 924(c) constitutes

extraordinary and compelling reason for reduction in sentence after the First

Step Act); United States v. Bucci, No. CR 04-10194-WGY, 2019 WL 5075964

(D. Mass. Sept. 16, 2019) (finding the defendant’s role as the only potential

caregiver to his ailing mother extraordinary and compelling reason for

compassionate release); and United States v. Beck, No. 1:13-CR-186-6, 2019

WL 2716505 (M.D.N.C. June 28, 2019) (“Ms. Beck’s invasive cancer and the

abysmal health care BoP has provided qualify as ‘extraordinary and

compelling reasons’ warranting a reduction in her sentence to time served.”).

                               III. JURISDICTION

       Although Green is still in the process of exhausting her administrative

remedies, the current conditions and environment in the United States–

especially within prisons–makes exhaustion of the administrative remedy

process an exercise of futility. See Wilson v. MVM, Inc., 475 F.3d 166, 174 (3d

Cir. 2007) (“Because of its nature, prudential exhaustion [of administrative

remedies] can be bypassed under certain circumstances, including waiver,

estoppel, tolling or futility.”).

       Here, Green has proceeded through the administrative remedy process

and is currently awaiting a decision on her BP-11 appeal. However, due to

the severity of the COVID-19 outbreak in the FBOP, waiting another 40 days




                                       5
    Case 2:18-cr-00240-MMB Document 51 Filed 04/14/20 Page 6 of 12




for a decision from the BOP on Green’s appeal could prove fatal. Under such

circumstances, full exhaustion of Green’s administrative remedies is futile,

and the Court should consider her motion for Compassionate Release under §

3582(c)(1)(A).

       Further, recent decisions from other district courts support the

urgency of Green’s request. For example, in United States v. Brannan, No.

4:15-CR-80-01 (S.D. Tx. Apr. 2, 2020), the district court granted an

emergency motion for compassionate release for an inmate at FCI Oakdale

who had not completely exhausted his administrative remedies.

           IV. A REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)
                         IS WARRANTED

       Green sought Compassionate Release/Reduction in Sentence from the

BOP based on her severe and debilitating medical condition.1 Green suffers

from several autoimmune diseases and other ailments including

polymyositis2, interstitial lung disease3, scleroderma4, gastroparesis5, dilated


1
       See Green’s administrative remedies and attachments.

2      Polymyositis is a muscle disease that causes inflammation of the
muscles or associated tissues, such as blood vessels and causes weakness.
https://www.mayoclinic.org/diseases-conditions/polymyositis/symptoms-
causes/syc-20353208

3     Interstitial lung disease involves a scarring of lung tissue which affects
an individual’s ability to breathe and get enough oxygen into the
bloodstream. https://www.mayoclinic.org/diseases-conditions/interstitial-lung-
disease/symptoms-causes/syc-20353108
4
        Scleroderma is a chronic connective tissue disease generally classified as one of
the autoimmune rheumatic diseases.
https://www.scleroderma.org/site/SPageNavigator/patients_whatis.html#.Xo9EhNNKiCc


                                            6
     Case 2:18-cr-00240-MMB Document 51 Filed 04/14/20 Page 7 of 12




esophagus with severe acid reflux, and Raynaud Syndrome6. Since arriving at

FMC Carswell, Green’s condition has worsened. Green has since developed

an enlarged heart, Sjögren’s syndrome,7 and Lupus8 as a result of the BOP’s

failure to treat her lung disease. Most recently, Green’s test results showed a

Sed rate of 118 mm/hr9. The normal range for women is 0 to 29 mm/hr. Green

is in severe need of proper medical treatment, without which she will

undoubtedly succumb to her illness.

       To compound the issue, the recent outbreak of COVID-19 within the

BOP institutions means that Green is at significant risk of infection. People

of any age who suffer from the following have an elevated risk: chronic lung



5      Gastroparesis is a condition that affects the normal spontaneous
movement of muscles in the stomach. https://www.mayoclinic.org/diseases-
conditions/gastroparesis/symptoms-causes/syc-20355787


6      Raynaud syndrome is a medical condition in which spasm of arteries
cause episodes of reduced blood flow. https://www.mayoclinic.org/diseases-
conditions/raynauds-disease/symptoms-causes/syc-20363571


7      An autoimmune disease that attacks the glands that make tears and
saliva. https://medlineplus.gov/sjogrenssyndrome.html

8     A systemic autoimmune disease that attacks the body’s own tissue and
organs. https://www.mayoclinic.org/diseases-conditions/lupus/symptoms-
causes/syc-20365789
9
        Sed rate (erythrocyte sedimentation rate) is a blood test that helps detect
inflammation in the body. The test measures the rate of sedimentation of red blood cells.
Increased sed rate indicates inflammation. Sed rate tests are used to monitor the progress
of inflammatory diseases. https://my.clevelandclinic.org/health/diagnostics/17747-sed-
rate-erythrocyte-sedimentation-rate-or-esr-test



                                            7
     Case 2:18-cr-00240-MMB Document 51 Filed 04/14/20 Page 8 of 12




disease or moderate to severe asthma; serious heart conditions; conditions

that can cause a person to be immunocompromised, including cancer

treatment, smoking, bone marrow or organ transplantation, immune

deficiencies, poorly controlled HIV or AIDS, and prolonged use of

corticosteroids and other immune weakening medications; severe obesity;

diabetes; chronic kidney disease or undergoing dialysis; or liver disease.10

Clearly, with Green’s medical conditions, if she were to contract COVID-19, it

would undoubtedly be fatal. As of April 7, 2020, the BOP has confirmed 253

federal inmates and 85 BOP staff who have tested positive for COVID-19.

There have been 8 federal inmate deaths. FMC Carswell reports one inmate

who tested positive.11

      Given COVID-19’s recent surge in the federal prison system, several

district courts have granted inmates’ compassionate release requests just

within the past week. See United States v. Foster, No. 1:14-cr-324-02 (M.D.

Pa. Apr. 3, 2020) (“The circumstances faced by our prison system during this

highly contagious, potentially fatal global pandemic are unprecedented. It is

no stretch to call this environment ‘extraordinary and compelling,’ and we all

believe that, should we not reduce Defendant’s sentence, Defendant has a


10     Centers for Disease Control and Prevention, Groups at Higher Risk for
Severe Illness, https://bit.ly/3dYDrqI; Coronavirus disease (COVID-19) advice
for the public: Myth busters, World Health Organization,
https://cutt.ly/dtEiCyc (“Older people, and people with pre-existing medical
conditions (such as asthma, diabetes, heart disease) appear to be more
vulnerable to becoming severely ill with the virus.”).

11    https://www.bop.gov/coronavirus/


                                       8
    Case 2:18-cr-00240-MMB Document 51 Filed 04/14/20 Page 9 of 12




high likelihood of contracting COVID-19 from which he would “not expected

to recover.” USSG SS 1B1.13. No rationale is more compelling or

extraordinary.”); United States v. Colvin, No. 3:19-cr-179 (JBA), 2020 WL

1613943 (D. Conn. Apr. 2, 2020) (“She has diabetes, a ‘serious … medical

condition,’ which substantially increases her risk of severe illness if she

contracts COVID-19…. Defendant is ‘unable to provide self-care within the

environment of FDC Philadelphia in light of the ongoing and growing

COVID-19 pandemic because she is unable to practice effective social

distancing and hygiene to minimize her risk of exposure, and if she did

develop complications, she would be unable to access her team of doctors at

Bridgeport Hospital. In light of the expectation that the COVID-19 pandemic

will continue to grow and spread over the next several weeks, the Court

concludes that the risk faced by Defendant will be minimized by her

immediate release to home, where she will quarantine herself.”); United

States v. Brannan, No. 4:15-cr-80-01 (S.D. Tx. Apr. 2, 2020) (emergency

motion was granted same day of filing for prisoner who had served 9 months

of a 36-month sentence for fraud at FCI Oakdale and had not exhausted BOP

remedies); United States v. Resnik, No. 1:12-cr-00152-CM (S.D.N.Y. 2020)

(“Releasing a prisoner who is for all practical purposes deserving of

compassionate release during normal times is all but mandated in the age of

COVID-19”); United States v. Williams, No. 3:04-cr-95-MCR (N.D. Fla. Apr. 1,

2020) (“Williams’ cardiovascular and renal conditions compromise his




                                        9
     Case 2:18-cr-00240-MMB Document 51 Filed 04/14/20 Page 10 of 12




immune system, which, taken with his advanced age, put him at significant

risk for even more severe and life threatening illness should he be exposed to

COVID-19 while incarcerated….Based on these facts, the Court finds that

Williams’ deterioration in physical health is sufficiently serious to satisfy the

medical criteria for a reduction in sentence.”); and United States v. Jepsen,

No. 3:19-cr-00073 (VLB), 2020 WL 1640232 (D. Conn. Apr. 1, 2020) (“Mr.

Jepsen is in the unique position of having less than eight weeks left to serve

on his sentence, he is immunocompromised and suffers from multiple chronic

conditions that are in flux and predispose him to potentially lethal

complications if he contracts COVID-19, and the Government consents to his

release. The Court finds that the totality of the circumstances specific to Mr.

Jepsen constitute ‘extraordinary and compelling’ reasons to grant

compassionate release.”).

       Lastly, the 18 U.S.C. § 3553(a) factors support granting Green a

reduction in the unprecedented time. In Pepper v. United States, 131 S.Ct.

1229, 1241 (2011), the Court emphasized the vital nature of post-sentence

rehabilitation, stating that “there would seem to be no better evidence than a

defendant’s post incarceration conduct.” Id. Since her incarceration, Green

has completed several BOP programs and courses.12 Finally, Green has the

love and support of friends and family to assist her if she is granted relief.13



12
       See attached BOP certificates.
13
       See attached letters of support.


                                          10
   Case 2:18-cr-00240-MMB Document 51 Filed 04/14/20 Page 11 of 12




                             V. CONCLUSION

      Green suffers from severe and debilitating medical conditions that

warrant compassionate release under normal circumstances. However, the

COVID-19 pandemic makes Green’s circumstances even more extraordinary

and compelling, as many district courts have determined. Accordingly, Green

respectfully prays that the Court will enter an Order granting this 18 U.S.C.

§ 3582(c)(1)(A) motion and re-sentence Green to a term of time served.



                                       Respectfully submitted,

                                       /s/ Jeremy Gordon
                                       Jeremy Gordon
                                       Jeremy Gordon, PLLC
                                       1848 Lone Star Road, Suite 106
                                       Mansfield, TX 76063
                                       Tel: 972-483-4865
                                       Fax: 972-584-9230
                                       Email: Jeremy@gordondefense.com
                                       TX Bar No. 24049810

                                       Counsel for Pro Hac Vice for Green

                                       /s/ Brian J. Zeiger
                                       Levin & Zeiger LLP
                                       Two Penn Center Suite 620
                                       1500 John F. Kennedy Blvd.
                                       Philadelphia, PA 19102
                                       Tel: 215-825-5183
                                       Fax: 215-279-8702
                                       Email: zeiger@levinzeiger.com

                                       Local Counsel for Green




                                     11
   Case 2:18-cr-00240-MMB Document 51 Filed 04/14/20 Page 12 of 12




                      CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was duly served on all

counsel of record via the Court’s CM/ECF system this 14th day of April 2020.



                                       /s/ Jeremy Gordon




                                      12
